DETAILED ACTION

Status
This communication is in response to the U.S. patent application filed on March 5, 2021 by Joubert Joseph.  No claim has been cancelled.  Claims 1-20 are pending and presented for examination.  Of the pending claims, Claims 1 and 14 are independent claims.

The present application (App. No. 17/152,313) is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ) since it was filed after March 16, 2013.

Examiner notes that U.S. Patent Application Publication No. 2021/0224855 of Joubert Joseph hereinafter “Joseph”) corresponds to the published application of this case, U.S. Application No. 17/152,313.

Pro Se Assistance Program
The United States Patent and Trademark Office (USPTO) always recommends using a registered attorney or agent to assist in preparing and prosecuting a patent application. The USPTO has launched a Pro Se Assistance Program to help inventors.  The Pro Se Assistance Program can help an inventor who files a patent application without assistance of a registered patent attorney or agent (also known as "pro se" filing).  The Pro Se Assistance Program can be contacted in a variety of ways:
Email: 				InnovationDevelopment@uspto.gov
Toll free phone number: 	1-866-767-3848
Post Mail:			Pro Se Assistance, Mail Stop 24
P.O. Box 1450
Alexandria, VA, 22313-1450

Examiner recommends that Applicant contact the Pro Se Assistance Program at the USPTO.


Benefit Claim
Applicant attempted to make a claim for benefit under 35 U.S.C. 119 to U.S. Provisional Application No. 62/964,006 which was filed on January 21, 2020.  However, no petition under 37 C.F.R. 1.53(e) was filed within 2 months of February 1, 2021 (see Notice of Incomplete Application dated February 1, 2021).  Consequently, Applicant is unable to rely on 37 C.F.R. 1.57(b) for a benefit claim under 37 C.F.R. 1.78.  Therefore, the effective filing date of this application appears to be March 5, 2021 (i.e., the date that Applicant filed his 1st specification document).


Drawings
Applicant’s drawings are objected to as failing to comply with 37 CFR 1.84(p)(5).  The following identified errors are provided by way of example and may not be inclusive of all errors present in the drawings.  Applicant is requested to review the drawings for additional and similar errors present in the drawings albeit such errors may not have been specifically identified in this office action.

Applicant’s drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 500 and 600.  37 CFR 1.84(p)(5) states that reference characters not mentioned in the description shall not appear in the drawings.  For example, Figure 5 includes reference numeral 500; however, reference numeral 500 is not mentioned in Applicant’s description, as originally filed.  Therefore, Figure 5 fails to comply with 37 CFR 1.84(p)(5).  Similarly, Figure 6 includes reference numeral 600; however, reference numeral 600 is not mentioned in Applicant’s description, as originally filed.  Therefore, Figure 6 fails to comply with 37 CFR 1.84(p)(5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The above-identified errors are provided by way of example and may not be inclusive of all errors present in the drawings.

Specification Objections
The disclosure is objected to because of the following informalities: the term or abbreviation “FOCO” is used in Applicant’s specification but this the term/abbreviation is unclear and/or non-exact within the context of Applicant’s disclosure under  §112 — see the requirement of 37 CFR 1.71(a) for "full, clear, concise, and exact terms" in a specification.  Applicant’s specification should be revised carefully in order to comply with 35 U.S.C. 112(a) of the America Invents Act (AIA ).  No new matter can be added.  Appropriate correction(s) is required.


Information Disclosure Requirement
In an effort to help Applicant avoid problems with the duty of disclosure, Applicant is notified of 37 CFR 1.51(d): “Applicants are encouraged to file an information disclosure statement in nonprovisional applications.”

In an effort to help Applicant avoid problems with the duty of disclosure, Applicant is notified of 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

Examiner notes that paragraph [0028] of Joseph mentions “patented technologies”; however, no patent document has been disclosed or listed in an IDS. Examiner notes that no information disclosure statement (IDS) has been filed.  Applicants are encouraged to file an information disclosure statement (IDS).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) of the America Invents Act (AIA ):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) of the AIA , as failing to comply with the written description requirement.  Applicant’s claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  See MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Independent Claim 1 recites the following claim limitation(s): 
 “…advertisements…are based on the plurality of images captured” from “two cameras fixed on to front and rear sides of the…device” .


Independent Claim 14 recites the following claim limitations: 
“…b) determining a location based on the captured…images by an artificial intelligence support software equipped in the display device;” and 
“…c) generating the plurality of advertisements by the artificial intelligence support software” .


However, after reviewing Applicant’s disclosure, particularly Figures 1-4 of Applicant’s drawings and specification paragraphs [0005], [0028] and [0031] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2021/0224855 (“Joseph”), which corresponds to this patent application, and including the sufficiency/adequacy of disclosed hardware and disclosed software due to the interrelationship and interdependence of computer hardware and software, and reviewing the claim limitations above, a lack of adequate written description appears to exist in Applicant’s claimed invention.  Figures 1-4 of Applicant’s drawings illustrate two cameras 301, 403 on opposite sides of Applicant’s display device.  In other words, cameras 301, 403 are oriented 180 degrees with respect to each other (e.g., see Figures 3 and 4 of Joseph) so that camera 301 is oriented in the opposite direction of camera 403.  Furthermore, Applicant’s specification at paragraph [0005] of Joseph mentions that “…the display device is configured to process the captured images or photos to determine the location or vicinity. The advertisements are generated based on the determined location or vicinity” (bolding emphases added by Examiner).  Joseph at paragraph [0031] indicates that “display device displays the advertisements based on a location, a route, a demand on navigation systems, internet connectivity or a cloud infrastructure” (bolding emphases added).  Furthermore, Joseph at paragraph [0028] asserts that its “device is smart and artificially intelligent and can leverage the patented technologies to display…all ads in our platform” (bolding emphases added).  However, adequate support in Applicant’s disclosure (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) cannot be found for the following claimed computer-implemented functions: (Claim 1) “…advertisements…are based on the plurality of images captured” from two cameras fixed on opposing sides of the device; (Claim 14) “a location based on the captured…images by an artificial intelligence support software”; and (Claim 14) “generating…advertisements by the artificial intelligence support software”.  These concepts/ideas are claimed and described in terms of generic functional language specifying a desired result of advertisement selection/generation, but Applicant’s disclosure does not sufficiently identify how these functions are performed/accomplished or how the results are achieved based on images captured from two opposing sides of Applicant’s device (i.e., camera 301 faces the opposite direction of camera 403), especially in a moving vehicle.  None of the additional claim features illuminate how these claimed functions are performed. For example, how are the advertisements selected or generated based on images captured from two different views that are oriented 180 degrees from each other (e.g., see Figures 1-4 of Applicant’s drawings)?  What makes Applicant’s device “artificially intelligent” to display advertisements based on captured images (e.g., what is the algorithm, necessary steps and/or flowchart, etc.)?  What “patented technologies” can the device leverage so that the advertisements are based on the plurality of images captured from two opposing camera views?  What “patented technologies” is Applicant referring to?  The generic nature of Applicant’s claims results in a claim scope that encompasses any and nearly all ways that these operations may be achieved, including those known to the inventor at the time of the invention and, critically, those unknown to the inventor and those yet undiscovered.  Applicant may be entitled to claim such generic inventions if Applicant’s original disclosure discloses a sufficient sampling of the various species of the claimed genus sufficient to demonstrate that the inventor truly possessed the claimed genus.  However, it is not apparent from Applicant’s disclosure that the inventor possessed the scope of the claimed invention because Applicant’s disclosure does not disclose any logical step or algorithm that may be employed.  Accordingly Applicant’s disclosure has not satisfied the written description requirement of AIA  35 U.S.C. 112(a), because Claims 1 and 14 encompass inventions that the Applicant did not possess at the time of the invention.  Since Applicant’s disclosure does not provide an adequate/sufficient description (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) to demonstrate to one of ordinary skill in the art that the inventor(s) possessed the scope of Applicant’s claimed invention, independent Claims 1 and 14 each lack an adequate written description and, therefore, is rejected under AIA  35 U.S.C. 112(a).  Please see MPEP § 2161.01 for further guidance, including MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Claims 2-13 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-13 are rejected under 35 U.S.C. 112(a) of the AIA .  Similarly, Claims 15-20 directly depend from independent Claim 14, but do not resolve the above issues and directly inherit the deficiencies of Claim 14; therefore, Claims 15-20 are rejected under 35 U.S.C. 112(a) of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite providing advertisements (e.g., to a person) based on captured image information (i.e., contextual advertising, such as location-based advertising/marketing) as more particularly recited in the pending claims save for recited (non-abstract claim elements): a moving vehicle; a display device; (only Claim 1) the display device comprising: (a) a physically tangible storage medium storing computer readable program code; (b) at least two cameras fixed on to front and rear sides of the display device, the cameras being configured to capture a plurality of images; and (c) at least two display screens for displaying; (only Claims 2 and 15) the display device being pivotally mounted on to the moving vehicle; (only Claims 3 and 15) the display device being rotatable in 360 degrees; (only Claim 4) the display device facilitating clockwise rotation in four directional points when the moving vehicle is in a standing position; (only Claims 5 and 16) the display device displays; (only Claims 6 and 17) the display device being configured to generate one or more records, mileage readings of the moving vehicle and one or more reports on performance; (only Claims 9 and 20) the at least two display screens having a protection layer and a mounting rack to lock the screens to the display device; (only Claims 10 and 19) the display device being installed with a support software that is updated with one or more new functions based on requirements of the one or more device users; (only Claim 13) the support software installed in the display device utilizing one or more technologies like artificial intelligence or smart processing to monitor, analyze and display the plurality of advertisements; (only Claim 14) a plurality of images; at least two cameras fixed on to front and rear sides of the display device; an artificial intelligence support software equipped in the display device; and at least two display screens attached on the display device; and each of the recited steps/processes of storing, capturing images, generating and displaying.  However, utilizing captured image information to provide advertisements (i.e., contextual advertising, such as location-based advertising/marketing) to a person, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Instead, any improvement is to the underlying abstract idea of generating/providing a plurality of advertisements based on the context of what is visible nearby (i.e., contextually relevant advertisements based on visual context).  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., in a moving vehicle), and amount to no more than combining the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps/processes of storing, capturing and displaying, as further discussed below.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Examiner also notes that albeit limitations recited in the Claim 1 are performed by generically recited “at least two cameras” and “at least two display screens”, the claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., in a moving vehicle), and no more than a combination of the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps/processes of storing, capturing images and displaying.  As mentioned above, the claim elements in addition to the abstract idea arguably include: a moving vehicle; a display device; (only Claim 1) the display device comprising: (a) a physically tangible storage medium storing computer readable program code; (b) at least two cameras fixed on to front and rear sides of the display device, the cameras being configured to capture a plurality of images; and (c) at least two display screens for displaying; (only Claims 2 and 15) the display device being pivotally mounted on to the moving vehicle; (only Claims 3 and 15) the display device being rotatable in 360 degrees; (only Claim 4) the display device facilitating clockwise rotation in four directional points when the moving vehicle is in a standing position; (only Claims 5 and 16) the display device displays; (only Claims 6 and 17) the display device being configured to generate one or more records, mileage readings of the moving vehicle and one or more reports on performance; (only Claims 9 and 20) the at least two display screens having a protection layer and a mounting rack to lock the screens to the display device; (only Claims 10 and 19) the display device being installed with a support software that is updated with one or more new functions based on requirements of the one or more device users; (only Claim 13) the support software installed in the display device utilizing one or more technologies like artificial intelligence or smart processing to monitor, analyze and display the plurality of advertisements; (only Claim 14) a plurality of images; at least two cameras fixed on to front and rear sides of the display device; an artificial intelligence support software equipped in the display device; and at least two display screens attached on the display device; and each of the recited steps/processes of storing, capturing images, generating and displaying.  However, each of these components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of storing, capturing, generating and displaying — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  Furthermore, Examiner notes that none of the processes/steps recited in the pending claims taken individually and in combination impose a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  The steps/processes of storing, capturing images, generating and displaying, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity, and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry — each of the steps of storing is a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; each of the steps of capturing images encompasses a data input/loading or retrieval function performed by virtually all general purpose cameras {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of generating encompasses a data recognition/inquiry function or retrieval function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); and each of the steps of displaying encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  Also see the “July 2015 Update: Subject Matter Eligibility” document, at page 7, second and sixth bullet points (July 30, 2015) regarding various well‐understood, routine, and conventional functions of a computer.  Examiner notes that it is worth being mindful that employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 12, 14-16 and 20 are rejected under America Invents Act (AIA ) 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0047056 of KIM et al. (hereinafter “Kim”) in view of U.S. Patent Application Publication No. 2020/0223444 of Taigo Maria Bonanni (hereinafter “Bonanni”).

Regarding Claim 1, Kim discloses a display device for displaying a plurality of advertisements with respect to a moving vehicle, the display device comprises of: 
a) a physically tangible storage medium storing computer readable program code (e.g., Kim at ¶¶ [0137]–[0138]);
b) at least two cameras fixed on to front and rear sides of the display device, wherein, the at least two cameras configured to capture a plurality of images (e.g., Kim at ¶¶ [0146]–[0148]; and Figure 5 of Kim); and 
c) at least two display screens for displaying the plurality of advertisements, wherein, the plurality of advertisements displayed are based on the plurality of images captured (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), but Kim fails to explicitly disclose wherein the displaying with respect to the moving vehicle includes displaying in the moving vehicle.  However, Bonanni teaches utilizing at least two cameras to capture a plurality of images (e.g., Bonanni at ¶¶ [0113]–[0114]) as well as displaying content (based on images), such as advertisements, in a moving vehicle (e.g., Bonanni at ¶¶ [0054], [0145] and [0148]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the displaying with respect to the moving vehicle includes displaying in the moving vehicle, as taught by Bonanni, into the method/system disclosed by Kim, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; and Kim at ¶¶ [0146]–[0148]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 2 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 1 above, but Kim fails to explicitly teach wherein the display device is pivotally mounted on to the moving vehicle.  However, Bonanni teaches utilizing at least two cameras to capture a plurality of images (e.g., Bonanni at ¶¶ [0113]–[0114]) as well as displaying content (based on images), such as advertisements, to a display device that is pivotally mounted on to a moving vehicle (e.g., Bonanni at ¶¶ [0054], [0145] and [0148]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the display device is pivotally mounted on to the moving vehicle, as taught by Bonanni, into the method/system taught by Kim in view of Bonanni, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 3 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 2 above, but Kim fails to explicitly teach wherein the display device is rotatable in 360 degrees.  However, Bonanni teaches utilizing at least two cameras to capture a plurality of images (e.g., Bonanni at ¶¶ [0113]–[0114]) as well as displaying content (based on images), such as advertisements, to a display device that is rotatable in 360 degrees (e.g., Bonanni at ¶¶ [0054], [0145] and [0148]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the display device is rotatable in 360 degrees, as taught by Bonanni, into the method/system taught by Kim in view of Bonanni, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 4 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 3 above, but Kim fails to explicitly teach wherein the display device facilitates clockwise rotation in four directional points when the moving vehicle is in a standing position.  However, Bonanni teaches utilizing at least two cameras to capture a plurality of images (e.g., Bonanni at ¶¶ [0113]–[0114]) as well as displaying content (based on images), such as advertisements, to a display device that facilitates clockwise rotation in four directional points when a moving vehicle is in a standing position (e.g., Bonanni at ¶¶ [0054], [0145] and [0148]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the display device facilitates clockwise rotation in four directional points when the moving vehicle is in a standing position, as taught by Bonanni, into the method/system taught by Kim in view of Bonanni, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 5 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 1 above, and Kim teaching wherein the display device displays the plurality of advertisements based on one or more of a location, a route, a demand on navigation systems, internet connectivity or a cloud infrastructure (e.g., Kim at ¶¶ [0146]–[0148] and [0152]; and content being advertising content —Kim at ¶ [0220]).

Claim 9 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 1 above, and Kim teaching wherein the at least two display screens has a protection layer and a mounting rack to lock the screens to the display device (e.g., Figure 5 of Kim; and Kim at ¶¶ [0073] and [0146]–[0148]).

Claim 12 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 1 above, and Kim teaching wherein the plurality of advertisements displayed on the at least two display screens displays includes location based advertisements (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148] and [0152]; and content being advertising content —Kim at ¶ [0220]).

Regarding Claim 14, Kim discloses a method for displaying a plurality of advertisements on a display device with respect to a moving vehicle, the method comprising: 
a) capturing a plurality of images by, at least two cameras fixed on to front and rear sides of the display device (e.g., Kim at ¶¶ [0146]–[0148]; and Figure 5 of Kim); 
b) determining a location based on the captured plurality of images by support software equipped in the display device (e.g., Figure 5 of Kim; and Kim at ¶¶ [0146]–[0148]); 
c) generating the plurality of advertisements by the support software (e.g., Kim at ¶¶ [0146]–[0148] and [0152]; and content being advertising content —Kim at ¶ [0220]); and 
d) displaying the generated plurality of advertisements by at least two display screens attached on the display device (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), but Kim fails to explicitly disclose the display device with respect to the moving vehicle including a display device in the moving vehicle, and the support software including artificial intelligence support software.  However, Bonanni teaches utilizing at least two cameras to capture a plurality of images (e.g., Bonanni at ¶¶ [0113]–[0114]); displaying content (based on images), such as advertisements, on a display device in a moving vehicle (e.g., Bonanni at ¶¶ [0054], [0145] and [0148]); as well as support software including artificial intelligence support software (e.g., Bonanni at ¶ [0158]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the display device with respect to the moving vehicle including a display device in the moving vehicle, and the support software including artificial intelligence support software, as taught by Bonanni, into the method/system disclosed by Kim, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; and Kim at ¶¶ [0146]–[0148]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 15 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 14 above, but Kim fails to explicitly teach wherein the display device is rotatable in 360 degrees and pivotally mounted on to the moving vehicle.  However, Bonanni teaches utilizing at least two cameras to capture a plurality of images (e.g., Bonanni at ¶¶ [0113]–[0114]) as well as displaying content (based on images), such as advertisements, to a display device that is rotatable in 360 degrees and pivotally mounted on to a moving vehicle (e.g., Bonanni at ¶¶ [0054], [0145] and [0148]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the display device is rotatable in 360 degrees and pivotally mounted on to the moving vehicle, as taught by Bonanni, into the method/system taught by Kim in view of Bonanni, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 16 recites substantially similar subject matter to that of Claim 5 and, therefore, Claim 16 is rejected on the same basis(es) as Claim 5.

Claim 20 recites substantially similar subject matter to that of Claim 9 and, therefore, Claim 20 is rejected on the same basis(es) as applied above with respect to Claim 9.

Claims 6-8, 10-11, 13 and 17-19 are rejected under America Invents Act (AIA ) 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0047056 (“Kim”) in view of U.S. Patent Application Publication No. 2020/0223444 (“Bonanni”), and further in view of U.S. Patent No. 10,783,559 issued to Ha Tran (hereinafter “Tran”).

Claim 6 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 1 above, but Kim fails to explicitly teach wherein the display device is configured to generate one or more records of the plurality of advertisements displayed, mileage readings of the moving vehicle and one or more reports on performance of the advertisements displayed.  However, Tran teaches a display device displaying advertisements within a vehicle, obtaining location and speed data of the vehicle, and serving the advertisements within the vehicle based on location (e.g., Tran at Col. 3, lines 20-30); cameras being placed within a vehicle (e.g., Tran at Col. 36, lines 42-43); as well as wherein the display device is configured to generate one or more records of the plurality of advertisements displayed, mileage readings of the moving vehicle and one or more reports on performance of the advertisements displayed (e.g., Tran at Col. 3, lines 49-52; Col. 7, lines 32-35; Col. 13, lines 28-58; Col. 15, lines 35-36; and Col. 34, lines 42-43).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the display device is configured to generate one or more records of the plurality of advertisements displayed, mileage readings of the moving vehicle and one or more reports on performance of the advertisements displayed, as taught by Tran, into the method/system taught by Kim in view of Bonanni, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 7 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni and Tran as applied to Claim 6 above, but Kim fails to explicitly teach wherein the display device can transact, infotain, share benefits and rewards to one or more device users and affiliates based on the generated records and reports on the displayed plurality of advertisements.  However, Tran teaches a display device displaying advertisements within a vehicle, obtaining location and speed data of the vehicle, and serving the advertisements within the vehicle based on location (e.g., Tran at Col. 3, lines 20-30); cameras being placed within a vehicle (e.g., Tran at Col. 36, lines 42-43); as well as wherein the display device can transact, infotain, share benefits and rewards to one or more device users and affiliates based on the generated records and reports on the displayed plurality of advertisements (e.g., Tran at Col. 3, lines 49-52; Col. 7, lines 32-35; Col. 13, lines 28-58; Col. 15, lines 35-36; and Col. 34, lines 42-43).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the display device can transact, infotain, share benefits and rewards to one or more device users and affiliates based on the generated records and reports on the displayed plurality of advertisements, as taught by Tran, into the method/system taught by Kim in view of Bonanni and Tran, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 8 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 1 above, but Kim fails to explicitly teach wherein the display device is configured to monitor and analyze the plurality of advertisements displayed.  However, Tran teaches a display device displaying advertisements within a vehicle, obtaining location and speed data of the vehicle, and serving the advertisements within the vehicle based on location (e.g., Tran at Col. 3, lines 20-30); cameras being placed within a vehicle (e.g., Tran at Col. 36, lines 42-43); as well as wherein the display device is configured to monitor and analyze the plurality of advertisements displayed (e.g., Tran at Col. 3, lines 49-52; Col. 7, lines 32-35; Col. 13, lines 28-58; Col. 15, lines 35-36; and Col. 34, lines 42-43).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the display device is configured to monitor and analyze the plurality of advertisements displayed, as taught by Tran, into the method/system taught by Kim in view of Bonanni and Tran, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).


Claim 10 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni and Tran as applied to Claim 7 above, but Kim fails to explicitly teach wherein the display device is installed with a support software, wherein, the support software is updated with one or more new functions based on requirements of the one or more device users.  However, Bonanni teaches utilizing at least two cameras to capture a plurality of images (e.g., Bonanni at ¶¶ [0113]–[0114]); displaying content, such as advertisements, to a display device (e.g., Bonanni at ¶¶ [0054], [0145] and [0148]); and wherein the display device is installed with a support software, wherein, the support software is updated with one or more new functions based on requirements of the one or more device users (e.g., Bonanni at ¶¶ [0070]–[0071]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the display device is installed with a support software, wherein, the support software is updated with one or more new functions based on requirements of the one or more device users, as taught by Bonanni, into the method/system taught by Kim in view of Bonanni and Tran, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 11 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni and Tran as applied to Claim 10 above, but Kim fails to explicitly teach wherein the one or more device users include one of a digital billboard business user, an individual user, a billboards advertising firm, a Rooftop taxi advertising user, a Digital media display, a Delivery entity, a passenger transportation entity, a goods courier firm, a mail courier firm or a commercial vehicles renting firm.  However, Tran teaches a display device displaying advertisements within a vehicle, obtaining location and speed data of the vehicle, and serving the advertisements within the vehicle based on location (e.g., Tran at Col. 3, lines 20-30); cameras being placed within a vehicle (e.g., Tran at Col. 36, lines 42-43); as well as wherein the one or more device users include one of a digital billboard business user, an individual user, a billboards advertising firm, a Rooftop taxi advertising user, a Digital media display, a Delivery entity, a passenger transportation entity, a goods courier firm, a mail courier firm or a commercial vehicles renting firm (e.g., Tran at Col. 3, lines 49-52; Col. 7, lines 32-35; Col. 13, lines 28-58; Col. 15, lines 35-36; and Col. 34, lines 42-43).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the one or more device users include one of a digital billboard business user, an individual user, a billboards advertising firm, a Rooftop taxi advertising user, a Digital media display, a Delivery entity, a passenger transportation entity, a goods courier firm, a mail courier firm or a commercial vehicles renting firm, as taught by Tran, into the method/system taught by Kim in view of Bonanni and Tran, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).


Claim 13 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Kim in view of Bonanni as applied to Claim 10 above, but Kim fails to explicitly teach wherein the support software installed in the display device utilizes one or more technologies like artificial intelligence or smart processing to monitor, analyze and display the plurality of advertisements.  However, Bonanni teaches utilizing at least two cameras to capture a plurality of images (e.g., Bonanni at ¶¶ [0113]–[0114]); displaying content, such as advertisements, to a display device (e.g., Bonanni at ¶¶ [0054], [0145] and [0148]); and wherein the support software installed in the display device utilizes one or more technologies like artificial intelligence or smart processing to monitor, analyze and display the plurality of advertisements (e.g., Bonanni at ¶¶ [0070]–[0071]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the support software installed in the display device utilizes one or more technologies like artificial intelligence or smart processing to monitor, analyze and display the plurality of advertisements, as taught by Bonanni, into the method/system taught by Kim in view of Bonanni, which is directed toward displaying advertisements to at least one passenger of a vehicle while the vehicle is being driven with the passenger (e.g., Figure 5 of Kim; Kim at ¶¶ [0146]–[0148]; and content being advertising content —Kim at ¶ [0220]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).


Claim 17 recites substantially similar subject matter to that of Claim 6 and, therefore, Claim 17 is rejected on the same basis(es) as Claim 6.


Claim 18 recites substantially similar subject matter to that of Claim 8 and, therefore, Claim 18 is rejected on the same basis(es) as Claim 8.


Claim 19 recites substantially similar subject matter to that of Claim 10 and, therefore, Claim 19 is rejected on the same basis(es) as applied above with respect to Claim 10.



Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2021/0233115 of KARDESLER et al. (hereinafter “Kardesler”) for a roof mounting rack of a display device —Figure 8 of Kardesler; and “use of two or more cameras” —Kardesler at ¶ [0152].
U.S. Patent Application Publication No. 2020/0294092 of Richard Chia Tsing Tong (hereinafter “Tong”) for “vehicle 102 may include multiple cameras 110 to capture images of the mobile device 114 from different angles or of different areas within the vehicle 102” —Tong at ¶ [0054].
U.S. Patent Application Publication No. 2020/0278211 of MURAKAMI et al. (hereinafter “Murakami”) for “a plurality of cameras provided so as to be able to capture the front, rear, right, and left with respect to the direction of travel of the vehicle 20” —Murakami at ¶ [0081].
U.S. Patent Application Publication No. 2020/0234347 of HWANG et al. (hereinafter “Hwang”) for “camera 251 may be provided as a plurality of cameras for capturing images of a plurality of users in a plurality of seats. The interface unit 716 may exchange signals with the plurality of internal cameras 251.” —Hwang at ¶ [0253]; and “The plurality of cameras 251 may be disposed at locations allowed to capture of images of the plurality of seats.” —Hwang at ¶ [0317].
U.S. Patent Application Publication No. 2014/0095294 of VICK et al. (hereinafter “Vick”) for Context-Aware Broadcast and Virtual Visualization of Advertisements —Title of Vick; two cameras 422, 424 —Figure 4B of Vick.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682